COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
OSCAR VENTURA,                                            )
                                                                              )              
No.  08-02-00461-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
346th District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                     (TC# 65173)
                                                                              )
 
 
O
P I N I O N
 
Oscar Ventura
appeals an alleged stacking order.  We
affirm.
FACTUAL SUMMARY




On January 12,
1993, a jury found Appellant guilty of attempted murder and assessed his
punishment at imprisonment for a term of ten years.  On May 17, 2001, the trial court placed
Appellant on shock probation for a term of ten years.  The trial court later revoked Appellant=s probation and sentenced him to
imprisonment for a term of ten years.  At
that same revocation hearing, the trial court revoked Appellant=s community supervision in cause number
20010D01479 and assessed punishment at imprisonment for ten years in that case.[1]  The following exchange then occurred between
the attorneys and the trial court:
[The
State]:      Your Honor, if the Court would
consider stacking one on top of the other. 
However, if the Court won=t
consider that, then I would ask the Court to address each one separately in
each respective cause number.
 
[The
Court]:     Do you have anything to say
why I shouldn=t stack
them to amount to 20 years?
 
[Defense]:         Your Honor, the Court placed him on
probation on both cases, and under the sentences concurrent, the probation is
to run concurrent  So, you know --
 
[The
Court]:     I=ll
tell you what I=m going
to do.  I=m
going to let you brief that point, and I=ll
withdraw that sentence.
In the meantime, on
Cause Number 65173, I sentence him to 10 years in the Institutional Division of
the Texas Department of Criminal Justice.
In Cause Number
20010D01479, I sentence him to 10 years in the Institutional Division of the Texas
Department of Criminal Justice.
They are to run
consecutive unless you show me where I=m
wrong.
 
The trial court
signed the written judgment and sentence approximately one month after the
revocation hearing and oral pronouncement of sentence.  The judgment does not contain a cumulation
order but instead provides that the sentence is AConcurrent
Unless Otherwise Specified.@
CONSECUTIVE SENTENCES




In his sole point
of error, Appellant contends that the trial court erred in cumulating the
sentences.  In support of his argument,
Appellant cites O=Hara
v. State, 626 S.W.2d 32, 35 (Tex.Crim.App. 1981) which held that a trial
court may not add a cumulation order onto a sentence already imposed after a
defendant has suffered punishment under the sentence as originally
imposed.  In this case, however, the
record does not support Appellant=s
claim that the trial court has entered a cumulation order in this case as the
judgment states that the sentence is concurrent unless specified
otherwise.  The trial court did not Aspecify otherwise@ anywhere in the written judgment or
sentence;  therefore, the sentences are
to run concurrently.  Accordingly,
Appellant=s sole
point of error is overruled and the judgment of the trial court is affirmed.
 
 
June
24, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)




[1]
Appellant has also appealed cause number 20010D01479.  We have affirmed that conviction by an
opinion and judgment entered this same date. 
Oscar Ventura v. State, 08-02-00460-CR (Tex.App.--El Paso June
24, 2004, no pet.h.).